[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-2436

                         UNITED STATES,

                           Appellee,

                               v.

                       LAWRENCE B. HILTZ,

                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Nancy Gertner, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.



     Jack M. Atwood on brief for appellant.
     James B. Farmer, United States Attorney, and Lori J. Holik,
Assistant U.S. Attorney, on brief for appellee.




                          July 24, 2001
          Per Curiam. Lawrence B. Hiltz appeals from the

denial of his motion to withdraw his guilty plea.                  Hiltz

moved to withdraw his plea prior to sentencing.            Therefore,

the court was permitted to grant the motion for “any fair and

just   reason.”     Fed.R.Crim.P.     32(e).    In    reviewing     plea

withdrawal    rulings,      this   court    “accord[s]   considerable

deference to the firsthand assessment ultimately made by the

district court, which must be affirmed absent a demonstrable

abuse of discretion.” United States v. Marrero-Rivera, 124

F.3d   342,   348   (1 st   Cir.   1997).      In    particular,    “the

factfinding underlying the plea withdrawal ruling may not be

set aside for anything less than ‘clear error.’” Id. at 347.

Because we conclude that the district court’s determination

that the plea was knowing and voluntary was neither clear

error nor an abuse of discretion, we affirm.

          I. Background

          Hiltz pled guilty to one count of conspiracy to

traffic in counterfeit goods, in violation of 18 U.S.C. §

371, and multiple counts of trafficking in counterfeit goods,

in violation of 18 U.S.C. § 2320. He entered his plea,

pursuant to a written plea agreement, after seven days of

jury trial. Represented by new counsel, he filed his motion

to withdraw his guilty plea after the presentence report was
issued, but before sentencing.           The district court held a

hearing and Hiltz submitted affidavits in support of the

motion.     He did not request an evidentiary hearing and none

was held.    The court considered the affidavits and rejected

Hiltz’ claims that he did not understand the charges against

him   and   that   he   had   received   ineffective   assistance   of

counsel which invalidated his plea.

            On appeal, Hiltz argues that: 1) his plea violated

core concerns of Fed.R.Crim.P. 11 because Hiltz did not

understand the charges to which he was pleading guilty and

2) he received ineffective assistance of counsel because his

attorney misinformed him about the sentencing consequences

of his plea and pressured him to plead guilty.

            II. Understanding of the Charges

            In his brief on appeal, Hiltz makes only vague

references to his claim that he did not understand the

charges against him.          He does not identify the specific

elements of the charges that he did not understand.           Having

failed to make a developed argument on appeal, Hiltz has

waived this issue. See United States v. Zannino, 895 F.2d 1,

17 (1st Cir. 1990).

            Even if he had not waived the argument, however, it

would not entitle him to relief.          In his motion to withdraw


                                  -3-
his guilty plea, Hiltz argued that he pled guilty without an

understanding of the charges against him.                In his affidavit

accompanying that motion, he stated that when he pled guilty

he was “confused, and did not have any understanding as to

what it was I was pleading guilty to.”               More specifically,

he recounted that at the change-of-plea hearing he denied

that    he   had   conspired    with   Mr.   Leppo    and    that   he   had

“knowingly” trafficked in counterfeit goods.                 Hiltz stated

in his affidavit that he now understands that “the government

would be required to prove that at the time I took the

actions set forth in the indictment I knew and intended to

commit a crime.       I had no such knowledge or intent.”

             The district court, in its Memorandum and Order of

June 16, 2000, denying Hiltz’ motion to withdraw his plea,

found that “the plea colloquy met the requirements of Rule

11,” that the court had “addressed the three core concerns

underlying the rule” and that “Hiltz plainly, and on the

record, plead to the facts as outlined.”                  We agree.       The

record,      including   the    transcript    of   the      change-of-plea

hearing,      supports    those    conclusions.             “[W]here     the

prosecutor’s statement or the defendant’s description of the

facts sets forth all elements of the offense and the conduct

of     the   defendant   that     constitutes      the    offense,       ‘the


                                   -4-
defendant’s       admission    that     the   allegations      are   true   is

sufficient evidence that he understands the charge.’” United

States v. Cotal-Crespo, 47 F.3d 1, 6 (1st Cir. 1995).                     That

was the case here.

            Although Hiltz initially denied that he conspired

with     Andrew    Leppo,     he    admitted     that    he    obtained     the

counterfeit packaging from Mr. Leppo and that he conferred

with Mr. Leppo about how the invoices should read and on

matters of “quality control.”               Those admissions demonstrate

Hiltz’ understanding of the charges that he conspired with

Mr. Leppo.         Hiltz admitted that he was guilty “at the

minimum”     of    “willful        blindness.”      That      satisfies     the

knowledge requirement under § 2320. See 130 Cong. Rec. 31,674

(1984)     (Joint     Statement        on     Trademark       Counterfeiting

Legislation).        Hiltz claims in his affidavit that he was

unaware of the requirement that the government prove that

Hiltz knew that his conduct was a crime.                  There is no such

requirement under § 2320, however. See United States v.

Baker, 807 F.2d 427, 428 (5th Cir. 1986).

            III. Ineffective Assistance of Counsel

            “[T]he    two-part        Strickland    v.     Washington     test

applies to challenges to guilty pleas based on ineffective

assistance of counsel.” Hill v. Lockhart, 474 U.S. 52, 58


                                      -5-
(1985).     The first part of the test requires a showing that

“counsel’s representation fell below an objective standard

of reasonableness.” Strickland v. Washington, 466 U.S. 668,

687-88 (1984).       The second part of the test, in the context

of guilty pleas, requires a defendant to show that “but for

counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Hill, 474 U.S. at 59.

            “We     do     not     normally         consider      ineffective-

assistance-of-counsel claims on direct appeal.” United States

v. Natanel, 938 F.2d 302, 309 (1st Cir. 1991).                 However, this

case seems to fall within the following exception to that

rule: “where the critical facts are not genuinely in dispute

and the record is sufficiently developed to allow reasoned

consideration       of     an    ineffective        assistance      claim,    an

appellate    court       may    dispense     with   the   usual    praxis    and

determine the merits of such a contention on direct appeal.”

Id.

            Hiltz’ primary claim of ineffective assistance is

that his attorney misrepresented that, although the plea

agreement precluded him from arguing for a downward departure

from the guideline imprisonment range, he could still argue

for a downward departure.              Based upon its review of the

affidavits     of    Hiltz       and   his     former     counsel     and    its


                                       -6-
familiarity with the parties and the case, the district court

concluded that counsel’s statements regarding the effect of

the plea agreement on Hiltz’ ability to argue for a downward

departure did not constitute a misrepresentation on which

Hiltz relied in deciding to plead guilty.                On this record,

there is no basis for concluding that that determination by

the district court was clearly erroneous or an abuse of

discretion.

               Similarly, the record also provides no grounds for

overturning the district court’s rejection of Hiltz’ claim

that his attorney told him that he was not prepared to

continue with the case.          The court was entitled to rely upon

its observation of Hiltz’ performance during the trial and

at the change of plea hearing and on Hiltz’ statements at the

change    of    plea   hearing    that    he   was   satisfied   with   his

attorney’s representation and that no one had pressured him

“in any way” to plead guilty. See Marrero-Rivera, 124 F.3d

at 349.    Nor did the district court err in rejecting Hiltz’

argument that his attorney’s allegedly inaccurate description

of the leniency he would receive at sentencing if he pled

guilty invalidated the plea. See id.                 Finally, counsel’s

alleged attempt to persuade Hiltz to plead guilty did not

rise to the level of coercion.             An attorney’s mere attempt


                                    -7-
to persuade his client that a guilty plea is in his best

interest does not invalidate the plea. See, e.g., Miles v.

Dorsey, 61 F.3d 1459, 1470 (10th Cir. 1995);     Williams v.

Chrans, 945 F.2d 926, 933 (7th Cir. 1991); Lunz v. Henderson,

533 F.2d 1322, 1377 (2d Cir. 1976).

         The judgment of the district court is     affirmed.

See Loc. R. 27(c).   The motion for release pending appeal is

denied as moot.




                             -8-